RichaRdson, Judge:
This case was submitted to the court for decision upon a stipulation which reads:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise involved in the above-entitled protest consists of chenille dog figures assessed with duty under Item 389.60 of the Tariff Schedules of the United States at the rate of 25 cents per pound plus 30 per centum ad valorem; that the rate of 25 cents per pound was assessed on the basis of a net weight of 1.3 pounds per gross; that the correct net weight per gross is 14.4 ounces.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on the basis of this stipulation.
Accepting this stipulation as evidence of the facts, we hold that the claim in the protest that error was made in the weight used in the assessment of duties against the merchandise covered by the protest herein is sustained to the extent that the weight used in the assessment of duties exceeds a net weight per gross of 14.4 ounces. As to all other claims and merchandise the protest is overruled.
Judgment will be entered accordingly.